Upon Application for Rehearing on Motion to Dismiss Appeal.
The grounds of the motion to dismiss appeal are, (1) diminution of the record; (2) and' insufficiency or incorrectness of the certificate of appeal.
The former was based upon the ground that the transcript contains only'the judgment, the petition, order and bond of appeal, and that the certificate of the clerk states -that “the foregoing five pages do contain a true, correct and complete transcript of all proceedings had, documents filed, and evidence adduced upon the trial of said cause, etc.”
Our opinion states, that the attention of the court has been attracted to the fact, that 'appellants filed a motion in this court, requesting that the transcripts, heretofore filed in this court, bearing the docket numbers 12,611 and 12,713, be made parts of the transcript — “an order of court having been granted to that effect, but “which states, that same be considered as made part hereof, and that wappellants be permitted to use the same without prejudice.'’'’
Counsel in their brief attract our attention to a corrected certificate of appeal, which is annexed to the transcript, which appears to have been filed on January 23rd, 1899 — the date of the submission of the cause — hut, inasmuch -as same was not attached to the record at the time the same was placed in the hands of the court for decision, its attention was not attracted thereto,, and the appeal was, consequently, dismissed.
Referring 1o said amended certificate, we find a statement made therein to the effect, that the record presented “is a true, correct, and complete transcript, * * * except such proceedings, documents and evidence now on file in 'the Honorable the Supreme Court of Louisiana, in the transcripts of appeal, numbers 12,611 and 12,713.”
*1935The same are the transcripts to which reference is made in the motion which counsel filed in this court, above referred to.
While the aforesaid certificate was, of itself, an insufficient compliance with the law to perfect an appeal, we think it was adequate and sufficient when taken in connection with said supplemented and amended certificate.
Entertaining this view, our former judgment, dismissing the appeal, is now annulled and set aside; and it is further ordered and decreed that .the motion to dismiss the appeal be, and the same is, denied.